Citation Nr: 0323696	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-23 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, to include major depression.  

2.  Entitlement to service connection for a disorder 
manifested by chest pain, to include as due to an undiagnosed 
illness.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active duty from December 
1986 to May 1987; and from November 1990 to May 1991, 
including in the Southwest Asia Theater from December 1990 to 
May 1991.  He also some reserve service, ending in December 
1992.  These matters come before the Board of Veterans' 
Appeals (Board) from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada which denied service connection for major 
depression and for an illness manifested by chest pain.  In 
October 1999 the RO adjudicated two additional issues.  In 
his April 2000 substantive appeal, the veteran limited the 
appeal to the two issues addressed herein.  A videoconference 
hearing was scheduled in December 2002, but the veteran 
failed to report for such hearing.  In December 2002 the 
Board undertook further development pursuant to 38 C.F.R. 
§ 19.9(a)(2).  The matter of entitlement to service 
connection for a disorder manifested by chest pain, to 
include as due to an undiagnosed illness, will be addressed 
in a remand which follows this decision.


FINDING OF FACT

Competent evidence establishes that the veteran's major 
depression either began or became worse during his active 
service.  


CONCLUSION OF LAW

Service connection for major depression is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is no longer an issue, as the claim has now 
been considered on the merits.  The veteran was notified why 
the claim was denied in the rating decision in October 1999 
and in a statement of the case (SOC) in June 2000.  In a 
September 2001 letter, the RO notified him of the VCAA, and 
of what VA was doing to assist him in the development of his 
claim, as well as of what he needed to do.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A January 2002 rating 
decision reconsidered the claim on the merits, in compliance 
with the VCAA.   The veteran was again notified why his claim 
was denied in a supplemental SOC (SSOC) in February 2002.

Under Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003) (DAV), the 
Board may not consider the fruit of its development in the 
first instance, i.e., without first referring it to the 
agency of original jurisdiction (AOJ) for initial 
consideration.  Here, the Board has obtained additional 
evidence through its own development.  Although the RO has 
not reviewed this evidence and the veteran has not waived 
such review, in light of the determination below, the Board 
finds that remanding this matter to the RO for initial 
consideration of the additional evidence obtained would serve 
no useful purpose.  

The RO has obtained the veteran's service medical records.  
He has been afforded several VA examinations.  He has not 
identified any pertinent records which remain outstanding.  
In sum, all of VA's due process, notice, and assistance 
duties, including those mandated by the VCAA are met.




Factual Background

The appellant claims, in essence, that service connection for 
depression is warranted as this disorder was caused by his 
service.  He claims that he had major depression in June 
1991.  See VA Form 21-526, received in June 1998.  He also 
claims that he was diagnosed as having major depression in 
March 1992, within one year of his service separation.  See 
substantive appeal received in November 2000.  

The veteran's service medical records contain no mention of 
complaints, diagnosis, or treatment of a psychiatric disorder 
(including depression).  

A February 1992 private examination report shows that major 
depressive disorder was diagnosed.  The veteran informed the 
physician that he had his first contact with a psychiatrist 
in high school.  A June 1992 letter from the physician who 
examined the veteran in February 1992 states that it has been 
difficult for the veteran to maintain consistent goals 
concerning his depression.  The physician added that, within 
this context, the veteran's service in Desert Storm had 
exacerbated this lack of continuity.

A November 1995 VA Persian Gulf examination includes a 
diagnosis of depression.  A December 1997 VA mental health 
clinic treatment note shows that the veteran was taking 
Zoloft.  An April 1998 VA mental health clinic note shows 
that the veteran gave a history of being depressed from 
childhood to the present.  A diagnosis was not provided.  

A lay statement received in March 1999 indicates that a 
friend of the veteran reported that the veteran lived with 
him from July 1992 to February 1993, and that during that 
time he observed the veteran's problems with depression.  

On VA examination in April 1999 chronic recurrent major 
depression was diagnosed.  The veteran gave a history of 
depression before his active service.  He indicated that in 
1992, following his service separation, he saw a private 
psychologist for about two years.  The examiner opined that 
there was nothing in the veteran's history to indicate that 
his depression was aggravated by his time in the military.

A July 2001 VA mental health clinic progress note includes a 
diagnosis of major depression; and VA treatment records dated 
in 2001 and 2002 reflect diagnoses of depression.

On VA mental disorders examination in April 2003 the examiner 
comprehensively reviewed the veteran's claims folder, to 
include the April 1999 VA examination report.  Though the 
veteran indicated that he had no psychotic illness prior to 
his entering the military, the examiner, in noting that the 
veteran had provided three different histories of his 
depression, opined that it was more likely than not that the 
veteran's depression started when he was an adolescent.  The 
physician added that there was no psychosis between February 
and May 1992, nor had there been symptoms of psychosis at 
other times in the course of the veteran's psychiatric 
illness.  The examiner opined that while the veteran's 
diagnosed major depression did not have its onset during his 
period of active service, exacerbation and worsening of the 
depression did occur during his active service.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from isolated findings or a diagnosis 
including the word "chronic."  If chronicity in service is 
not established, or the diagnosis of chronicity may be 
legitimately questioned, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for a psychosis may be established on a 
presumptive basis by showing that such disorder was 
manifested to a degree of 10 percent or more within one year 
following separation from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

A psychiatric disability was not noted when the veteran was 
examined for induction, and by law he is entitled to a 
presumption that he was free of psychiartric illness on 
induction.  38 U.S.C.A. § 1111.  While he has at times given 
a vague history of psychiatric illness prior to service, such 
reported history is insufficient to rebut the presumption.  
The most comprehensive reported expert review of the 
veteran's psychiatric disability (by the April 2003 VA 
examiner) produced the opinion that the veteran's major 
depression preexisted service, but was exacerbated/aggravated 
therein.  This opinion is consistent with the medical 
evidence which shows that the veteran was free of psychiatric 
disability on service entrance, but required extensive 
psychiatric treatment not long after service, and is  the 
most competent evidence regarding whether the veteran's 
current psychiatric disability may be related to service.  As 
it supports the veteran's claim, service connection for the 
veteran's current diagnosed psychiatric illness is warranted.   


ORDER

Service connection for major depression is granted.


REMAND

A September 2001 letter from the RO provided the veteran 
adequate notice of the VCAA insofar as the claim for service 
connection for a disorder manifested by chest pain, to 
include as due to an undiagnosed illness is concerned.  See 
Quartuccio, supra.  However, as was noted above, in May 2003 
the Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  See DAV, supra.  Here, the Board has obtained 
additional evidence (VA medical records and the report of a 
cardiology examination) through its own development.  The RO 
has not reviewed this evidence, and the veteran has not 
waived such RO review.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should review the entire record 
and re-adjudicate the matter remaining on 
appeal, specifically, service connection 
for a disorder manifested by chest pain, 
to include as due to an undiagnosed 
illness.  If the claim remains denied, 
the RO should issue an appropriate SSOC, 
and give the veteran the requisite period 
of time to respond.  The case should then 
be returned to the Board for further 
review.  

The purposes of this remand are to meet due process 
requirements and to satisfy the mandates of the Federal 
Circuit in the decision cited above.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



